Citation Nr: 1750782	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-17 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for right testicular pain, hydroceles (hereinafter referred to as "right testicle disorder").

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depression and anxiety.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs




ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1995 to December 1999.

This appeal is before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in pertinent part, denied service connection for a right testicle disorder; an acquired psychiatric disorder, specifically depression and anxiety disorder; and bilateral hearing loss.  The case has since been transferred to the RO in San Diego, California.

In September 2015 and June 2017, the Board remanded the issues for further evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

In this case, the AOJ substantially complied with the Board's June 2017 remand instructions for the issues of a right testicle disorder and acquired psychiatric disorder by obtaining August 2017 VA addendum opinions, and readjudicating the issues in an August 2017 Supplemental Statement of the Case (SSOC).

The Board notes that the Veteran initially filed a claim for depression and anxiety, which were denied in the August 2012 rating decision.  The May 2013 Statement of the Case combined the two claims and recharacterized the issue as an acquired psychiatric disorder.  The June 2017 Board decision stated the issue as "an acquired psychiatric disability, to include PTSD, depression, and anxiety."  However, the Board herein separates PTSD from other acquired psychiatric disorders as PTSD was not adjudicated by the RO and as it requires additional development.

Subsequent to the issuance of the August 2017 SSOC, additional medical evidence was added to the claims file, along with a waiver of initial RO consideration. .

The issues of service connection for PTSD and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence does not show that the Veteran's right testicle disorder was incurred in or resulted from his active duty service.

2.  The evidence does not show that the Veteran's acquired psychiatric disorder, other than PTSD, was incurred in or resulted from his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right testicle disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  The criteria for service connection for an acquired psychiatric disorder, other than PTSD, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Right Testicle Disorder

Service treatment records (STRs) include an August 1995 enlistment examination report reflecting normal genitourinary and anus/rectum clinical evaluations.  In December 1996, the Veteran reported that he hit himself with a cot in the field and complained of left testicular swelling.  Examination revealed a diffusely enlarged left testicle and a very tender right testicle.  He was diagnosed with left orchitis.  He did not have a separation examination.

A July 2010 private treatment record reflects that the Veteran complained of and was assessed with right testicular pain.  X-rays revealed mild bilateral hydroceles and normal-appearing testicles.  At a subsequent vasectomy consultation, he complained of right testes pain off and on with no current pain.  Examination revealed no tenderness, swelling, or enlargement of the right testis, with no mass, cyst, varicocele, or hydrocele.  His right epididymitis also revealed no spermatocele, masses, cysts, tenderness, induration, or enlargement.  However, the assessment included orchalgia.  In August 2011, the Veteran reported improved right testicular pain.  He was told by an urologist that it was related to retrograde efflux of urine into ejaculatory ducts.  A July 2010 scrotal ultrasound revealed no torsion, normal appearing testicles, and mild bilateral hydroceles.

In September 2011, the Veteran stated that his right testicle was still noticeably enlarged.

In his November 2012 Notice of Disagreement (NOD), the Veteran reported that he continued to experience inflammation and pain in his right testicle.

An August 2013 Veteran-provided Disability Benefits Questionnaire (DBQ) reflects diagnoses of epididymo-orchitis, chronic, and hydrocele.  However, the Veteran discussed his left testicular pain and not any right testicular symptoms.  The VA examiner noted epididymitis without specifying whether it was unilateral or bilateral.  A testicular ultrasound revealed that the left testicle was larger than the right, and bilateral hydroceles.

An August 2013 private treatment reflects that an assessment of unspecified orchitis and bilateral epididymitis, and unspecified bilateral hydroceles.  Dr. T.A. noted that the left testicle was larger than the right.

A June 2014 VA examination report reflects review of the Veteran's claims file and a diagnosis of right testicle orchitis as of 1998.  The Veteran reported trauma to his right testicle in 1998, and that he had swelling and pain since.  Examination revealed that the right testicle was slightly enlarged and normal epididymis.  The VA examiner noted the September 1997 injury, and only provided an opinion as to the left hydroceles condition.

An October 2016 VA examination reflects review of the Veteran's claims file and a diagnosis of bilateral testicular hydrocele and bilateral testalgia.  The VA examiner discussed the relevant evidence.  On examination, the Veteran had a normal right testicle and normal epididymis.  The VA examiner noted testicular ultrasounds in 2010 and 2013 that showed small, bilateral hydroceles.  He also found that the Veteran had mild, recurrent, bilateral testalgia, as well as small hydroceles; the right testicle had no palpable lesions.  The examiner explained that he could not connect symptoms or the hydrocele in the right testicle with the 1996 or 1997 in-service injury to the left testicle, and that the right testicle hydrocele was not related to any occurrence during service.

In August 2017, the October 2016 VA examiner summarized his October 2016 notes and confirmed that his conclusion remained the same.  He opined that it was less likely than not that the Veteran's right testicle disorder, specifically testalgia, a small right hydrocele, or any other diagnosis of epididymitis or orchitis made by others since his 2011 claim, was incurred in or a result of service.  He repeated the explanation provided in October 2016 that hydroceles were common and may grow larger over time, that small hydroceles were usually not symptomatic and most often detected as incidental findings, and that both he and the Veteran did not feel a nodule in the right testicle.

After review of all of the evidence of record, lay and medical, the Board finds that the competent evidence weighs against the Veteran's claim of entitlement to service connection for a right testicle disorder.

As an initial matter, the Board finds that the Veteran has a current disability of mild hydrocele, epididymitis, orchitis, and testalgia of the right testicle.

STRs reflect an in-service injury that involved the left testicle.  However, although the right testicle was noted to be very tender, there was no further complaint or any diagnosis involving the right testicle.

Additionally, there is no competent evidence supporting the Veteran's lay contentions that his in-service injury to the left testicle caused or is any way related to his current right testicle disorders.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

In fact, at a March 2014 Decision Review Officer hearing, the Veteran clarified that his claim was not for the right testicle, but rather for the left, for which the Veteran has since been service-connected.  However, the Veteran did not explicitly withdraw his right testicle disorder claim, as discussed in the June 2017 Board decision.  Regardless, the October 2016 VA examiner opined in October 2016 and again in August 2017 that the Veteran's right testicle disorder was less likely than not incurred in or a result of service.  There is no other competent opinion that contradicts the examiner's opinions.  In fact, an August 2011 private treatment record reflects that the Veteran was told by an urologist that his right testicular pain was related to retrograde efflux of urine into the ejaculatory ducts.

Additionally, while the Veteran filed his claim for right testicular pain, which he contended had continued since his in-service left testicle injury, he did not seek treatment for such until July 2010, approximately 11 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

In summary, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for a right testicle disorder.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Acquired Psychiatric Disorder, Other Than PTSD

STRs include an August 1995 enlistment examination report reflecting a normal psychiatric evaluation, and the Veteran's denials of frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  He did not have a separation examination.

Private treatment records reflect that in August 2011 the Veteran noted anxiety on and off and worsening since 1999; and current symptoms of anxiety, nervousness, insomnia, migraines, increased worrying, feeling overwhelmed and stressed, biting his nails, restlessness, feeling like running out, stress with crowds, mood swings, and decreased interest in activities including his usual cycling exercise.  He was assessed with depression and anxiety.

In September 2011, the Veteran contended that his anxiety developed during service due to stressful situations caused by "people yell[ing] at you all the time."

In February 2012, the Veteran stated that he was recently diagnosed by Dr. S.R. with anxiety.  He reported symptoms to include walking out of rooms when there are others present, fatigue, and nausea and headaches at times.  He stated that his doctor explained that anxiety was related to "the stress caused by training and the situations [to which he] was exposed during [his] military service."

In February 2012, the Veteran submitted lay statements.  His brother reported that the Veteran returned from service as a "changed man, always worried and stressed."  His mother stated that she noticed changes in the Veteran immediately upon his return from service; and that he always seemed nervous, always kept moving, and could never relax.

An April 2012 private treatment record reflects the Veteran's report of frequent arguments with his wife, mostly in regards to his infidelity; and a prior diagnosis of anxiety.  He was assessed with stress in regards to his relationships, and diagnosed with "partner relational problem."

In his November 2012 NOD, the Veteran contended that his depression and anxiety developed during service, although they were not diagnosed at that time.  He explained that "tactics used by the Service training and the time in service get" a soldier in the mindset to be a soldier, which he stated did not end with separation from service.

An August 2013 Veteran-provided DBQ reflects a diagnosis of generalized anxiety.  The Veteran had marital problems, had a stable job as a correctional officer for the U.S. Border Patrol, and started receiving psychiatric treatment at age 34 with medication.  His symptoms included anxiety and suspiciousness.  The private examiner assessed the Veteran with a long history of anxiety attacks exacerbated by ongoing social and marital issues.

An August 2013 private treatment record reflects the Veteran's complaint of anxiety and depression for a duration of several years with symptoms of anxiety, feeling overwhelmed, panic attacks, and dysphoria.  He noted a diagnosis of anxiety at the age of 34.  He was diagnosed with generalized anxiety disorder exacerbated by ongoing social and marital issues.

At his March 2014 DRO hearing, the Veteran stated that he did not seek psychiatric treatment during service because he did not want to be "prejudiced" by his fellow soldiers.

An October 2016 VA examination report reflects review of the Veteran's claims file, no combat exposure, and a diagnosis of unspecified anxiety disorder.  The Veteran reported difficulty adjusting to the military, specifically being yelled at and the harsh disciplinary style of the military.  He stated that he did not seek or receive any mental health treatment during service as he felt it was normal to feel anxious about performing at a high level.  He first sought mental health treatment 11 to 12 years after separation due to marital problems.  The Veteran reported transient, moderate symptoms of anxiety since separation, specifically performance-related worry, difficulty controlling the worry, nervousness, edginess, irritability, restlessness, occasional concentration problems, occasional sleep disturbance, muscle tension, social- and performance-related avoidance, heart palpitations, and low stress tolerance.  The VA examiner found symptoms of anxiety, panic attacks that occurred weekly or less often, and difficulty in adapting to stressful circumstances including work or a work-like setting.  She then opined that the Veteran's psychiatric disorder was less likely than not incurred in or caused by service.  The VA examiner explained that, although the Veteran stated in September 2011 that his anxiety began during service, he reported at this examination that he only began believing that his anxiety was caused by service after his family members began telling him that his personality had changed.  She also noted other possible triggers for the Veteran's anxiety, such as transitioning back into civilian life, job-related stress as a border patrol agent, and marital conflict.  Accordingly, the examiner stated that it was not possible to determine with any degree of confidence or certainty that the Veteran's current anxiety was associated in any way with, caused by, or due to his service.

In August 2017, a VA examiner provided an addendum opinion addressing the April 2012 assessment of a partner relational problem, which she explained was not a mental disorder and was only included in the DSM-5 to assist mental health practitioners in identifying, documenting, and addressing additional issues that may require clinical attention and/or may have an impact on a patient's mental disorder(s).  The examiner noted that at the October 2016 VA examination, the Veteran stated that he first sought mental treatment 11 to 12 years after separation from service due to marital problems, which began when he informed his wife that he had "cheated" on her.  As such, the VA examiner opined that the April 2012 identification of partner relational problem was less likely than not incurred during or otherwise causally related to his service.

After review of all of the evidence of record, lay and medical, the Board finds that the competent evidence weighs against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.

As an initial matter, the Board finds that the Veteran has a current psychiatric disability, variously diagnosed as depression and anxiety.

The STRs are absent of any indication of any complaint, treatment, or diagnosis of any psychiatric symptoms or disorders, and do not reflect any exposure to combat.  However, the Veteran contends that the stress caused by being constantly yelled at, training, and harsh disciplinary style of the military resulted in his psychiatric disorder.  He is competent to report his feelings of stress during service.  

However, there is no competent evidence supporting the Veteran's contentions that his in-service training and lifestyle caused or are any way related to his current acquired psychiatric disorder.  The Board acknowledges the Veteran's contentions that his acquired psychiatric disorder is caused by his in-service training.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09.  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert, 21 Vet. App. at 462.

In fact, the October 2016 VA examiner noted that the Veteran stated that he first sought mental health treatment 11 to 12 years after separation from service due to marital problems, and only started believing that his anxiety was caused by service after his family members began telling him that his personality had changed after service.  She noted other possible triggers for the Veteran's anxiety, such as transitioning back into civilian life, job-related stress, and marital conflict.  As such, the VA examiner opined that the Veteran's psychiatric disorder was less likely than not incurred in or caused by service, and in an August 2017 addendum opinion stated that the Veteran's partner relationship problem was less likely than not incurred during or otherwise related to service.  Additionally, private treatment records reflect stress in regards to his relationships, resulting in "partner relational problems;" and a diagnosis of generalized anxiety disorder exacerbated by ongoing social and marital issues.  Furthermore, the August 2013 private examiner stated that the Veteran had a long history of anxiety attacks exacerbated by ongoing social and marital issues.

The Board acknowledges the Veteran's contentions that he had psychiatric symptoms since separation from service.  However, the evidence demonstrates that he did not seek treatment for such until August 2011, approximately 12 years after separation from service.  See Maxson, 230 F.3d at 1330.

In summary, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for an acquired psychiatric disorder, other than PTSD.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for right testicle disorder is denied.

Entitlement to service connection for an acquired psychiatric disability, other than PTSD, to include depression and anxiety, is denied.


REMAND

As to the remaining cases on appeal, remand is required for additional development.

Regarding the Veteran's claim for service connection for bilateral hearing loss, remand is required for compliance with the Board's June 2017 remand instructions.  In June 2017, the Board remand instructed the AOJ to 1) refer the Veteran's claims file to a VA otolaryngologist for an addendum opinion, and 2) readjudicate the claim.  Although an August 2017 addendum opinion was obtained, it was authored by a VA audiologist; there is no indication that the VA examiner was an otolaryngologist.  See Stegall, 11 Vet. App. at 271.

Additionally, a July 2017 private examination report reflects a diagnosis of PTSD without review of the Veteran's claims file.  In September 2017, the private examiner opined that the Veteran's reported symptoms were directly related to witnessing the death of a fellow enlistee during service.  The Veteran had not previously raised this stressor.  As such, it has not been developed and corroboration was not attempted; this should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Confirm whether the VA examiner who provided the August 2017 addendum opinion is an otolaryngologist.  
(Note: The January 2017 VA examiner is shown to be an otolaryngologist, but the examiner who provided the August 2017 addendum appears to be an audiologist only).

If the August 2017 VA examiner is not an otolaryngologist, refer the Veteran's claims file to a VA otolaryngologist for an addendum opinion as to:

Whether it is at least as likely as not that the Veteran's contended bilateral hearing loss is related to service, including conceded in-service noise exposure.  

An additional examination of the Veteran shall be ordered if deemed necessary by the examiner.  The claims file must be made available to the examiner for review.

The examiner should evaluate whether there is a medically sound basis for attributing the Veteran's hearing disability to noise exposure during service.  The reviewer is asked to explain the significance of the absence or presence of threshold shifts in hearing and the severity of any such shifts in regard to the likelihood that military noise exposure caused permanent hearing damage.

The reviewer must consider recent research addressing delayed impacts of noise exposures on hearing.  See, e.g., S. Kujawa, M. Liberman, Adding Insult to Injury: Cochlear Nerve Degeneration after "Temporary" Noise-Induced Hearing Loss, 29 J. Neurosci. 45 (2009).

All opinions provided must be explained, and a rationale for any conclusion reached should be provided.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  Contact the Veteran and any appropriate source the AOJ deems necessary to verify the Veteran's in-service stressor(s), including witnessing the death of a fellow enlistee during service.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) (2017) with regard to requesting records from Federal facilities.

3.  Then, provide the Veteran with a VA examination to determine the nature and etiology of his claimed PTSD.  All test and studies deemed necessary shall be performed.  The examiner should be provided with the Veteran's claims file, including a copy of this remand.

Although a complete review of the record is imperative, attention is called to the following:

*The Veteran's contentions of stress during service due to being yelled at all the time, training and tactics, and harsh disciplinary style of the military.

*A July 2017 private examination completed by G.L. reflecting a diagnosis of PTSD.

*G.L.'s September 2017 letter including an opinion that the Veteran's psychiatric symptoms were directly associated with witnessing the death of a fellow enlistee during service, which was reported as traumatic and resulting in intense fear for his well-being.

After reviewing the claims file and examining the Veteran, the examiner is asked to address the following:

a)  Determine whether the Veteran meets the criteria for a diagnosis of PTSD.  If not, please reconcile the opinion with the private diagnosis of PTSD.

b)  If PTSD is currently demonstrated, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD had an onset during the Veteran's active service or was caused by his active service.

All opinions are to be accompanied by a rationale consistent with the evidence of record.

4.  After conducting all other development deemed necessary, readjudicate the Veteran's claims for service connection for bilateral hearing loss and PTSD.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided an SSOC and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


